                  Case 3:19-cv-02246-LB Document 21 Filed 07/03/19 Page 1 of 2
                                                                                                  5HVHW )RUP

                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 
     6,(55$ &/8%                                                 FY/%
                                                        &DVH1RBBBBBBBBBBBBBBB
 
                                     Plaintiff(s),      APPLICATION FOR
                                                       ADMISSION OF ATTORNEY
             v.
                                                        PRO HAC VICE
    81,7('67$7(6'(3$570(17                          (CIVIL LOCAL RULE 11-3)
    2)(1(5*<
                                     Defendant(s).
 
         I, &$66$1'5$ 5 0&&5$(                   , an active member in good standing of the bar of
    7(;$6                         , hereby respectfully apply for admission to practice pro hac vice in the
   Northern District of California representing: 6,(55$ &/8%                                  in the
                                                                67$&(< 3 *(,6
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

       -RKQ ) .HQQHG\ %OYG 6XLWH                &DOLIRUQLD 6WUHHW 6XLWH 
    3KLODGHOSKLD 3$                               6DQ )UDQFLVFR &$ 
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                              
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    FPFFUDH#HDUWKMXVWLFHRUJ                            VJHLV#HDUWKMXVWLFHRUJ
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:      .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                               &$66$1'5$ 5 0&&5$(
                                                                              APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of &$66$1'5$ 5 0&&5$(                        is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the party.

   Dated: July 3, 2019
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                 October 2012
Case 3:19-cv-02246-LB Document 21 Filed 07/03/19 Page 2 of 2
